Citation Nr: 1332448	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-06 516	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an initial, compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from April 19, 1985 to February 21, 1989.  His DD Form 214 (Certificate of Release or Discharge from Active Duty) reflects that he also had 3 years and 18 days of active service prior to April 19, 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO in St. Louis, Missouri, inter alia, granted service connection and assigned an initial noncompensable rating for bilateral hearing loss, effective March 25, 2007.  In March 2008, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Los Angeles, California, which has certified the appeal to the Board.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In September 2010, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

In November 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claim (as reflected in a November 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In January 2012, the Board wrote the Veteran to inform him that the Veterans Law Judge who conducted the hearing in September 2010 was no longer employed by the Board.  The Veteran was offered the opportunity to testify at another Board hearing.  He responded in February 2012, indicating that he would like to have another Board hearing at the RO.  In March 2012, the Board remanded the claim on appeal to the RO in order to schedule the requested hearing.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

During the June 2012 hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claim.  Thereafter, the Veteran submitted additional evidence to the Board, waiving initial RO consideration of the evidence.

In October 2012, the Board remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claim (as reflected in a February 2013 SSOC) and returned this matter to the Board for further appellate consideration.

In May 2013, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After taking further action, the AMC again continued to deny the claim (as reflected in an August 2013 SSOC) and returned this matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  The electronic file contains additional VA treatment records, which the Board has reviewed.
 
For the reasons expressed below, the matter on appeal is again being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in October 2012, the Board referred a claim for service connection for a single disability manifested by hearing loss, tinnitus, and vertigo, such as Meniere's disease, and a claim for service connection for vertigo as secondary to hearing loss, to the RO for appropriate action.  Thus far, it does not appear from the record before the Board that the RO has completed action on those claims.  As such, those matters are not properly before the Board.


REMAND

Unfortunately, the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the May 2013 remand was not fully completed.

In the May 2013 remand, the Board instructed the RO, inter alia, to obtain from the VA Medical Center (VAMC) in Loma Linda, California, more detailed audiometric data associated with VA outpatient testing performed on September 17, 2008, and June 27, 2012, inasmuch as the related progress notes contained instructions for viewing such electronically.  (More specifically, both progress notes indicated that further data, including audiograms, could be reviewed by clicking on "Tools" in the drop-down menu in CPRS.)

A review of the claims file does not reflect that the agency of original jurisdiction (AOJ) (here, the RO, via the AMC) has made any efforts to obtain and associate with the claims file the additional data associated with VA outpatient testing performed on September 17, 2008, and June 27, 2012.  Rather, on remand, the AOJ again associated with the claims file a copy of the June 27, 2012 progress note; a piece of evidence that was already of record at the time of the Board's May 2013 (and October 2012) remands.

Accordingly, the RO should obtain from the Loma Linda VAMC all additional, relevant data associated with VA outpatient audiometric testing performed on September 17, 2008, and June 27, 2012; to particularly include any additional, relevant data that can be electronically accessed by clicking on "Tools" in the drop-down menu in CPRS, as indicated in the progress notes from those dates.

The Board also notes that records of the Veteran's treatment through the Loma Linda VAMC were last associated with the Veteran's claims file on May 18, 2013.  Hence, more recent medical records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, in addition to the records previously noted, the RO should also obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since May 18, 2013.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

On remand, to ensure that all due process requirements are met, and that the record is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  As indicated, the RO's adjudication of the claim must include consideration of all pertinent evidence added to the claims file since the last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  Access, copy, and associate with the Veteran's paper and/or electronic claims file(s) the more detailed audiometric data indicated to be available with respect to VA outpatient testing performed on September 17, 2008, and June 27, 2012.  In so doing, follow the instructions contained in the progress notes for accessing the data; specifically, by clicking on "Tools" in the drop-down menu in CPRS, then selecting "Audiogram Display."  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Obtain from the Loma Linda VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 18, 2013.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

